DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A charge forming system for a combustion engine, comprising:
…
a second fuel supply device having a second passage from which fuel is discharged for delivery to the engine…wherein the first fuel supply device includes a carburetor that provides a fuel and air mixture to the engine, and the first passage has an outlet from which fuel and air are discharged from the first fuel supply device, and wherein the second fuel supply device is downstream of the first fuel supply device outlet and the second passage communicates with the outlet of the first passage.”

The limitation is shown in Fig. 1, Part 12 is the first fuel supply device and Part 14 is the second fuel supply device.  Part 14 is also a part of insulator Part 34 (Publication, Paragraph 42).  Based on the teaching of the drawing, Remark, and the specification, the examiner considered the claimed invention teach a second fuel supply device works as an insulator and is physically separated from a first fuel supply device.  The first fuel supply device and the second supply device is connected by a passage.

After considering the argument of Remark filed on 06/04/2021, the examiner considered that Hoshiba (US5018503A) and Nakata (US2006/0102126 A1) would both fail to teach the amended limitations of Claim 1.  Both references fail to show “a second fuel supply device works as an insulator and is physically separated from a first fuel supply device.”  Therefore, the examiner considered the references would fail to reflect all the limitations of Claim 1.

The examiner also considered other references, such as Ono (US2013/0228152 A1) teaches a carburetor and an insulator (Ono, Fig. 1, Part 2 and Part 3).  However, Ono still fails to teach “a second fuel supply device works as an insulator and is physically separated from a first fuel supply device”, and other references also fail to show or reasonably teach in combination at least the limitation “a second fuel supply device works as an insulator and is physically separated from a first fuel supply device.”  Therefore, Claim 1 is allowed.

Claims 10 and 15 are allowed based on the same reasons as Claim 1.  Claims 3-9, 11-14, 16-22 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.W./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747